PER CURIAM.
1. The substantial question involved is as to tbe meaning of a contract, in the light of the undisputed facts. Mrs. Dowling, a distillery warehouse owner, agreed with the owner of whisky warehouse receipts to furnish certain storage and handling service for a) specified charge. Upon eventual settlement, the warehouseman made much greater charges, and insisted that the situation which had developed under the National Prohibition Act (Comp. St. Ann. Supp. 1923, § 1013814 et seq.) had so changed the subject-matter as to relieve her from the contract and entitle her to pay as upon a quantum meruit. This contention cannot he approved. The contract, made in August, 1920, took into account this changed situation, and specified charges about four times as great as had been the pre-prohibition current rate between the same parties, or their predecessors, for the same service. That further changes in the situation, and in the additional value of the contract service, turned out to be greater than the warehouseman then anticipated, does not justify discarding the contract.
2. The contract provided a price at which the warehouseman would do bottling. There was no express obligation on the part of the receipt holders to have their whisky bottled at this, warehouse, or at a,ll, and we find no obligation to that effect sufficiently implied— at least, not beyond tbo bottling already done. Hence the warehouseman had no rights which entitled her to complain of the action of the Commissioner of Internal Revenue in directing the transfer of this whisky in the course of concentration to the warehouse selected by the receipt holders, where the bottling was beyond her control, rather than to a concentration warehouse selected by her, where she could have continued this work, or had it done in her interest.
The decree below is affirmed, and the case remanded for further appropriate proceedings.